Citation Nr: 1713969	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-28 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial increased rating in excess of 10 percent for residuals of right foot gunshot wound (GSW) scar on plantar surface.

3.  Entitlement to a separate initial rating of 10 percent for residuals of right foot GSW scar on dorsal surface.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  He served in Vietnam from February 1967 to September 1967 and, among other things, has been awarded the Vietnam Service Medal with two bronze stars, the Combat Infantryman Badge, and a Purple Heart Medal. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO.  In pertinent part, the RO granted service connection for PTSD and right foot shrapnel scars, and assigned 30 and 10 percent disability evaluations, respectively, effective February 28, 2008.  The RO also denied service connection for a right knee condition.  The Veteran timely appealed.

The Board has expanded the issue pertaining to the right foot scars on appeal, given that the Board has awarded separate and distinct ratings for his right foot scars, as discussed below.

Finally, the Board notes that the issue of nerve damage to the Veteran's right foot as residuals of GSW injury was referred by the Board in the January 2015 Board decision, and as it is in the development stage, the Board will not address this issue in conjunction with the claims for initial higher ratings for right foot scars.  

The issues of entitlement to initial higher ratings for PTSD and right foot scars are addressed in the decision below and the issues of entitlement to service connection for a right knee disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire period on appeal, the symptoms and impairment caused by the Veteran's PTSD have resulted in occupational and social impairment, with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas. 

2.  The Veteran has a right foot deep scar on the plantar surface involving the underlying soft tissue, manifested by pain.

3.  The Veteran has a right foot superficial scar on the dorsal surface, manifested by pain.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 50 percent, but no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a rating in excess of 10 percent for residuals of right foot GSW scar on plantar surface, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2008 & 2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating, but no higher, for residuals of right foot GSW scar on dorsal surface, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); Diagnostic Codes 7801 to 7805 (2008 & 2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial ratings assigned in connection with the grant of service connection for his right foot scars and PTSD.  Where an underlying claim for service connection has been granted and there is disagreement as to such "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  

The Board additionally notes effective October 23, 2008, VA revised the criteria for the evaluation of scars and the Veteran was provided with both the old and new criteria in the October 2011 statement of the case.  73 Fed. Reg. 54,710-12  (Sept. 23, 2008).

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his VA treatment records, VA examination reports, and statements from the Veteran.  The Board will, therefore, proceed to the merits of the appeal.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the RO has already assigned staged ratings for the disability at issue, the Board will consider the propriety of the assigned rating for the disability at each stage, as well as whether any further staged rating of the disability is warranted.  


A.  PTSD

The Veteran is in receipt of a 30 percent rating for PTSD, pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that a veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

On VA examination in May 2008, the Veteran reported sleep problems, daily mild depression and anxiety, difficulty with a short temper, and mildly impaired memory.  He reported a remote history of fistfights and DUI but no issues with alcohol abuse.  The Veteran reported that he married his current wife prior to service and remained married to her.  He described the marriage as very good and reported excellent relationships with his children.  He reported having four very close friends and has no problems socializing.  He indicated that he missed working and interacting with people every day.  He enjoys several hobbies including playing golf every Sunday, reading, fishing, and traveling.  He indicated that he doesn't get to travel and fish as often as he would like because his wife still works. 

The VA examiner indicated that there is no apparent remission of his symptoms and that his capacity for adjustment appears good.  Mental status examination was normal and no suicidal or homicidal ideations were noted.  The examiner concluded that the degree of severity of PTSD symptoms were mild based on psychometric data.  In addition to the Veteran's PTSD symptoms, the examiner noted that he is experiencing elevated feelings of demoralization and depression.  Regarding his employment history, the VA examiner indicated that he retired from his job in marketing because he was eligible by age or duration of work in October 2006.  The examiner opined that the Veteran appeared to primarily be experiencing affective sequelae of mild PTSD including lowered frustration tolerance, anxiety, and arid depression.  The examiner opined that his symptoms were consistent with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD symptoms of, but with generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  The examiner also indicate that the Veteran's symptoms did not cause total occupational and social impairment and noted impairment in mood, mildly impaired memory less, and sleep impairment.

In his October 2008 notice of disagreement, the Veteran reported that the May 2008 VA examiner did not consider other symptoms related to his PTSD.  He indicated that he had to quit his last full-time job because he avoided most situations that became stressful, and that he still avoids stressful situations and that he experienced panic, if put into stressful situations and that he easily become irritable.  He reported feeling depressed at least once a day, becoming verbally violent for no reason, experiencing mood swings for no apparent reason.  He reported that his frustration and anxiety is way above normal and that his short VA exams do not adequately capture all of his symptoms.

The Veteran underwent a VA examination in February 2010.  The Veteran reported that he did not receive private treatment for his PTSD.  The Veteran reported that he was married to his spouse for approximately forty-five years.  The Veteran characterized his relationship with his spouse as "real good" and that his "wife doesn't create any stress" with him.  He reported having two adult children and no grandchildren and that his relationship with his son could be better as he is not that close to him, but that his relationship with his daughter and son-in-law are "real good."  He indicated that he has three real close friends and several other acquaintances and that he does not have problems making friends.  He reported that he delivers flowers as a part-time job, reads, gardens, golfs, fishes, and takes vacations.  He reported ritual behavior of hanging up wet kitchen towels, as he thinks leaving them on the counter would perpetuate germs.  He reported no history of suicide attempts or violence.  The Veteran related having more lazy qualities, such as being unable to multitask; problems with names, which was reported to be a problem throughout his lifetime.  PTSD symptoms included recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions
The Veteran reported experiencing his symptoms of PTSD on a regular basis and stated that he found adaptive ways to cope, mostly through working and other activities.

The examiner indicated that his adaptability has allowed him to function fairly well overall and that should his work situation change (his main stress relief), it is possible he may experience an exacerbation of symptomatology.  The examiner indicated that the Veteran reported experiencing intermittent periods of stress, anxiety and depression, none of which appear to be at a clinical level at this time, and that he expressed that he is able to quickly relieve himself of these alterations in mood by doing something, either working (at home or in job) or by talking with a friend, reading, or engaging in some other activity.

The examiner noted that the Veteran appears to be functioning quite well.  He reported having several meaningful relationships in and out of the home, he is active (e.g., works a part-time job and has hobbies/activities in which he regularly participates), and has successfully remained clean/sober for over twenty-five years.  His health is reported to be good as well, only attending annual physical appointments and opting not to take medications for any conditions.  The examiner opined that PTSD symptoms are not severe enough to interfere with occupational and social functioning.

In an August 2014 correspondence, the Veteran indicated that he only sleeps two to three hours every night due to stress. 

A September 2014 VA treatment record reflects that the Veteran reported lifelong difficulties with temper, continues as well controlled, and he declined consult to the behavioral health center. 

The April 2015 VA examination report reflects that the Veteran's relationships with his daughter and son are "excellent" and that he talks to them frequently.  He also has one grandchild.  He indicated that he gets along well with his wife and that they have common interests in family time with their children, watching movies, reading books, caring for their dog, and computer work.  He reported no domestic violence and no marital separations.  He reported that he has a sister, but that their relationship is "horrible" with infrequent telephone contact.  He also indicated that he has fewer than five friends and that he visits a friend in Florida four times a year, including to play golf.  

With local friends, he has lunch once a month and conversations three times per month.  His hobbies are reading, especially mysteries and histories, golf, and yard work.  On a good day, he indicated he does not experience depression and there is nothing stressful.  On a bad day, things that create stress have to be done immediately.  He reports physical pain rated two to three, pain in his foot and his shoulder.  He reported that the pain interferes with his activities.  Overall, he has more good days than bad days. 

The VA examiner opined that his symptoms are in partial remission, in the mild-transient range and that the symptoms contribute to functional limitations for employment (estimates based on veteran report, record review, and psychological
testing) as follows: mild transient interference in mood and motivation, behavioral controls, adaptability and stress tolerance, and work relationships, with no interference in social relationships, capacities for self-care, and cognitive functioning. 

Here, there is evidence of symptoms listed in the criteria for both the 30 percent (depressed mood, anxiety, chronic sleep impairment, anxiety, and mild memory loss) and 50 percent (difficulty in establishing and maintaining effective work relationships, impairment of short term memory, panic attacks, and disturbances of motivation and mood).  The evidence is, thus, approximately evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD more nearly approximates the criteria for a 30 or 50 percent rating.  Although the VA examiners concluded that the Veteran's PTSD symptoms were consistent with a 10 and 30 percent rating, the VA examiners specifically indicate that the Veteran experienced some occupational impairment with disturbances of motivation and mood and that he must occupy himself to prevent exacerbation of his symptoms.  .  

As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a rating of 50 percent, but no higher, for the entire appeal period is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's symptoms have not, however, more nearly approximated the criteria for a 70 percent rating at any time during the appeal period and the evidence is not approximately evenly balanced on this point.  The VA examiners did not indicate symptoms other than those noted above, and the Veteran did not indicate symptoms listed in the criteria for 70 or 100 percent rating or their equivalent in his statements.  He specifically indicated consistently during the appeal period that he did not have suicidal ideation or suicide attempts.  There was no evidence of obsessed rituals, delusions, hallucinations, abnormal speech, thought processes or judgment.  Moreover, the Veteran stated in the VA examinations that he has been married to his wife for over forty-five years and gets along well with her and has excellent relationships with his children.  He further indicated that he has many friends and remains in contact with them.  He is active and enjoys golfing and taking vacations.    

Regarding the Veteran's occupational history, the Veteran indicated that he retired due to his age.  However, in his October 2008 notice of disagreement, he indicated that he had to quit his last full-time job because he avoided most situations that became stressful, and that he still avoids stressful situations and that he experienced panic, if put into stressful situations and that he easily become irritable.  Thus, the collective evidence reflects that the Veteran's disability picture more nearly approximated the difficulty in establishing and maintaining effective work relationships listed in the criteria for a 50 percent, rating than the inability to do so listed in the criteria for a 70 percent rating, as the Veteran has reported that he enjoyed working and interacting with people in the February 2010 VA examination and in the May 2008 VA examination, thus, the symptoms and overall impairment caused by the Veteran's PTSD more nearly approximate occupational and social impairment with reduced reliability and productivity rather than occupational and social impairment with deficiencies in most areas.

 

B.  Right foot scars

The Veteran's right foot scars are currently rated as 10 percent disabling under the previous version of Diagnostic Code 7804.

Effective October 23, 2008, VA revised the criteria for the evaluation of scars to allow for separate evaluations for scars that are both disfiguring and painful. 73 Fed. Reg. 54,710-12 (Sept. 23, 2008).  The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008.  VA's General Counsel, in a precedent opinion, held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has impermissible "retroactive effects" if it is less favorable to a claimant than the old law or regulation, while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003.  Statutes or regulations restricting the right to a benefit may have disfavored retroactive effects to the extent their application to a pending claim would extinguish the claimant's right to benefits for periods before the statute or regulation took effect.  

Prior to October 23, 2008, scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warranted a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating was warranted for an area or areas of such scars exceeding 12 square inches (77 sq.cm.). 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2008).  A deep scar was one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2008).  A 10 percent rating was also warranted for scars (other than those on the head, face, or neck) that were superficial and that did not cause limited motion, provided that they covered an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A 10 percent rating was also warranted for scars which were superficial and unstable.  38 C.F.R. § 4.118 , Diagnostic Code 7803 (2008).  An unstable scar was one where, for any reason, there was frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A 10 percent rating was also warranted for a superficial scar which was painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Other scars were rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Under the most recent criteria, Diagnostic Code 7804 pertains to evaluation of scars that are unstable or painful, with the assignment of a 10 percent rating for five or more scars.  Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that where one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Note 3 states that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.  38 C.F.R. § 4.118 (2016).

Diagnostic Codes 7801 and 7802 continue to provide for assignment of disability evaluations on the basis of surface area of the affected scars.  The revised Diagnostic Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  A rating is to be assigned on the basis of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under another appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).

Regarding claims for scars filed prior to October 23, 2008, which is the case here, the old criteria applies, however, a veteran has the right to request review under the revised criteria.  See Schedule for Rating Disabilities; Evaluation of Scars; Correction, 77 Fed. Reg. 13 (January 20, 2012).  In this case, the Board will consider both the old and new regulations; however, as discussed below, the old regulations for scars have been applied as they are most favorable to the Veteran.  

A May 2008 VA examination report reflects that the Veteran has two scars from a gunshot wound on the medial aspect of the right foot posterior to hallux measured at one centimeters wide and four centimeters in length and on the mid arch of the right foot measured at one centimeters wide and three centimeters in length.  The Veteran reported that his right foot affects the way he ambulates and aches on a pain level of two out of ten.  He indicated that it was worse first thing in the morning, but it reoccurs and there are times he does not want to walk.  The examiner noted that the Veteran experiences swelling, stiffness, fatigability, weakness, and lack of endurance while standing or walking.  The Veteran reported daily flare-ups lasting less than one day usually in the morning, helped by stretching.  He reported experiencing severe limitation for an hour or so and the pain lessens some.  He is able to stand up to one hour and able to walk one to three miles.  The Veteran reported that he was a marketing consultant and retail manager for food stores and that he retired in 2006 due to his right foot, left calf, upper back, and his PTSD.  

The examiner noted tenderness on palpation with limitation of motion or loss of function due to limits standing and walking because of pain and associated weakness.  There was abnormal weight bearing.  There was no underlying soft tissue damage, or skin ulceration of breakdown of scar.   The examiner noted that dorsiflexing toes causes heel pain and flexing toes causes sole arch pain.  The examiner noted that the right foot condition causes severe limitation due to flare-ups, which prevent many activities several times a week for an hour or so.

In his October 2008 NOD, the Veteran contended that he should get a separate 10 percent rating for his second scar on the right foot. 

A March 2010 VA examination report reflects the VA examiner noted a scar on the soft tissue medial side of the plantar surface on the right foot (entry wound) measured at one centimeters wide and four centimeters in length.  The VA examiner noted that it was not painful, had no signs of breakdown, is superficial, no inflammation, no edema or keloid formation, and has no other disabling effects.  The VA examiner noted a scar on the surface of the medial side of the dorsal surface on the right foot (exit wound) measured at one centimeters wide and five centimeters in length.  The VA examiner noted that it was not painful, had no signs of breakdown, is superficial, no inflammation, no edema or keloid formation, and has no other disabling effects.  The examiner noted antalgic gait that worsens when walking in toes.  Plantar flexion was normal in both feet. The examiner further noted that he has continuing low grade pain in the arch of the right foot with intermittent cramping that requires him to stretch his foot and massage it.  The examiner opined that the scars had significant effects on the Veteran's occupation due to decreased mobility and pain.  

The Veteran underwent an additional VA examination in April 2015.  The Veteran reported no problems with the right foot other than brief cramping that may occur towards the end of walking a round of eighteen holes of golf.  He reported no medical care sought for the right foot.  

X-ray studies were normal.  The examiner indicated that there was no functional loss or functional impairment.  There was mild tenderness with firm pressure over the two scars on the mid plantar and mid medial arch of the right foot.  The examiner noted that the scar on mid medial arch measured 0.2 centimeters in width and 3.5 centimeters in length. 

The examiner indicated that the Veteran demonstrated normal right foot functioning despite scar tenderness, which was not considered more than mild.  The examiner also noted that the Veteran's right ankle, midfoot, and forefoot joint range of motion were normal including the toes.  The foot anatomy was considered normal without deformity or loss of muscle mass.  His gait was normal with full, symmetric stride.  He was easily able to rise up on his toes, each foot tested independent of the other.  There was no functional impact noted.  The examiner could not provide an opinion as to whether an additional loss of motion during flare ups or loss of function due to pain, weakness, fatigability, or incoordination during flare-ups could significantly limit functional ability without speculation as the Veteran was not examined during a flare-up. 

The Board initially points out that prior to October 23, 2008, Diagnostic Codes 7803 and 7804 provided for a maximum rating of 10 percent; and Diagnostic Code 7802 provided a maximum 10 percent rating both prior to and since October 23, 2008.  Therefore, these Codes are not applicable to the Veteran's current claim for a rating in excess of 10 percent.

Here, the evidence reflects that the Veteran has one painful deep scar involving the underlying soft tissue on the plantar surface of the right foot, as indicated in the March 2010 VA examination and a superficial painful scar on the dorsal surface of the right foot, as indicated in all VA examinations.  The plantar surface measured at one cm. in width and four cm. in length and the scar on the dorsal surface measured at one cm. in width and five cm. in length.  

In regard to the previous Diagnostic Code 7801, the Board notes that although the evidence of record reflects that the plantar right foot scar is deep and both scars cause limited motion, the scars do not cover an area or areas exceeding six square inches (39 sq. cm.), required for a 10 percent rating, or twelve square inches (77 sq. cm.), required for a 20 percent rating or twelve square inches.  Therefore, he does not meet or nearly approximate the criteria a 20 percent rating under this Code.  

Under the previous Diagnostic Code 7804, a separate 10 percent rating is warranted to compensate the Veteran for his superficial scar located on the dorsal surface of his right foot.  

Here, the Veteran has two scars and nothing in the record demonstrates the Veteran has at least three scars that are painful and/or unstable so as to warrant the next higher rating of 20 percent under the current version of Diagnostic Code 7804.

In sum, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's scar on the plantar surface of the right foot.  In addition, the Board finds that a separate and distinct 10 percent rating, but no higher, is warranted for the Veteran's superficial scar on the dorsal surface of the right foot under the previous Diagnostic Code 7804.

C.  Other considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321 (b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed and symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the Veteran's psychiatric symptoms even if they are not specifically listed, and the Board, therefore, need not consider whether these disabilities cause marked interference with employment.  

Regarding the right foot scars, as discussed above, the Veteran's scars are manifested primarily by complaints of pain, and this symptom is encompassed by the schedular criteria for the current ratings assigned.

As such, referral for assignment of an extraschedular evaluation in this case is not warranted.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  

ORDER

Entitlement to an initial rating of 50 percent, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating in excess of 10 percent for residuals of right foot gunshot GSW scar on plantar surface is denied. 

Entitlement to a separate initial rating of 10 percent, but no higher, for residuals of right foot GSW scar on dorsal surface is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran and his representative contend that the Veteran's right knee disability is related to service, or secondary to his service-connected injuries, left calf muscle GSW injury; left calf nerve damage, numbness and cramping; residuals of GSW; shrapnel scars on back; right foot shrapnel scars; and left calf shrapnel scars.

In the Board's January 2015 remand, the Board directed the AOJ to schedule the Veteran for a VA examination and for the examiner to address whether any right knee disability was aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected disabilities, to include the Veteran's service-connected left calf muscle GSW injury; left calf nerve damage, numbness and cramping; residuals of GSW; shrapnel scars on back; right foot shrapnel scars; and left calf shrapnel scars.  The Board also directed the examiner to address the findings on the March 2010 and June 2011 VA examination of abnormal weight bearing, that a weight bearing joint was affected, and that there was more wear on the right heel than on the left heel with the impact on the Veteran's current right knee disability.  

Pursuant to the Board's remand, the Veteran was afforded a knee VA examination.  The examiner opined that it is less likely than not (less than a 50% probability) that the Veteran's right knee condition was permanently worsened beyond natural progress during service because there is no objective or documented evidence to support a conclusion of aggravation beyond natural progression, as there is no records of post-service knee complaints.

In the July 2014 VA medical opinion, the examiner opined that the current right knee condition, calcinosis of the medial and lateral joint compartments would not be medically considered a natural consequence of a previous patellar fracture unless there was poor healing or malalignment of the patella or associated soft tissues as a result of the fracture.  The examiner explained that all indications from the medical evidence is that the patellar fracture in 1964 healed very well without any residuals.  The examiner indicated that chondrocalcinosis and mild pain on extreme full range of motion of the right knee is likely an aspect of normal aging.

The Board finds that the opinion is not adequate, as the examiner did not specifically address whether the Veteran's right knee disabilities were aggravated by his service-connected disabilities, nor did the examiner address the findings of abnormal weight bearing, that a weight bearing joint was affected, and that there was more wear on the right heel than on the left heel with the impact on the Veteran's current right knee disability, as requested by the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where a remand order of the Court and prior remand are not complied with, the Board itself errs in failing to insure compliance).  

The Board additionally notes that the June 2011 VA examiner opined that it is less likely than not (less than a 50% probability) that the Veteran's right knee condition was permanently worsened beyond natural progress during service because there is no objective or documented evidence to support a conclusion of aggravation beyond natural progression without any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  Furthermore, although noting the December 1967 STR, which reflects that the Veteran slipped into a ditch and suffered a right knee contusion, the June 2011 examiner did not address an October 1967 service treatment record, which reflects that the Veteran reported right leg numbness with a notation of questionable further surgery of reconstruction is necessary.  

Regarding direct service connection, the June 2011 and July 2014 VA clinicians did not specifically address direct service connection and whether the Veteran's right knee disabilities are related to these in-service documented right knee complaints and injury.  

Accordingly, a remand is necessary to obtain an addendum opinion regarding whether the Veteran's right knee disabilities are related to service or whether his service-connected disabilities aggravated his right knee disability.  38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Regarding the issue of a TDIU, a TDIU is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Under 38 C.F.R. § 4.16(a), a TDIU rating may be assigned in cases in which the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that either the veteran's single service-connected disability is ratable at 60 percent or more; or, if the veteran has two or more service-connected disabilities, one of the disabilities is ratable at 40 percent or more and the others bring the combined rating to 70 percent or more.  A veteran who has service-connected disabilities that do not meet the requirements of 38 C.F.R. § 4.16(a), however, may still be considered for a TDIU rating under 38 C.F.R. § 4.16(b), under an extraschedular basis, if unemployable by reason of service connected disabilities that do not meet the percentage standards set forth in § 4.16(a).  

Here, the Veteran does not meet the schedular requirements for a TDIU.  However, in the October 2008 NOD, the Veteran indicated that he quit his last full-time job due to his PTSD.  The February 2010 VA examination reflects that the Veteran's left calf and right foot scars have significant effects on his occupational activities due to decreased mobility and pain.  Thus, there is some evidence of an inability to maintain gainful employment due to his service connected disabilities, but it is unclear whether the Veteran has more than "marginal employment" as defined in 38 C.F.R. § 4.16(a) at any time during the appeal period.  A remand is, therefore, warranted for the AOJ to consider this issue in the first instance, to include any appropriate development and whether referral to the Director is warranted under 38 C.F.R. § 4.16(b).

As the matter is being remanded, and it appears that the Veteran continues to receive treatment through VA, updated VA treatment records should also be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.").  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the remaining claims on appeal are REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records.

2.  Arrange to obtain an addendum opinion from the examiner who evaluated the Veteran and provided the April 2015 opinion.  If the examiner is no longer available to provide the requested opinion, another equally qualified VA examiner shall provide the necessary additional opinions.  The need for an additional examination of the Veteran is left to the discretion of the examiner.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner should respond to the following:

(a) whether it is at least as likely as not (50 percent or greater probability)that the knee disabilities had its onset during or is otherwise medically-related to in-service injury or disease or aggravated therein-to specifically include the right knee complaints as noted in October 1967 and the in-service fall noted in December 1967.

(b) whether it is at least as likely as not (50 percent or greater probability) that any right knee disability was aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected disabilities. (In relevant part, the Veteran is currently service-connected for left calf muscle GSW injury; left calf nerve damage, numbness and cramping; residuals of GSW; shrapnel scars on back; right foot shrapnel scars; and left calf shrapnel scars.)  The examiner must address the findings on the February 2010 and June 2011 VA examination of abnormal weight bearing, that a weight bearing joint was affected, and that there was more wear on the right heel than on the left heel with the impact on the Veteran's current right knee disability. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner should provide the reasons and bases for all opinions in the examination report.

3.  After undertaking any appropriate development, adjudicate the issue of entitlement to a TDIU, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (to include referral of the claim to VA's Director of Compensation for extraschedular consideration, if appropriate).

4.  After the above action is completed, readjudicate the claims for service connection for right knee disability, to include as secondary to service-connected disabilities, and the issue of entitlement to a TDIU.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


